IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-16,556-04


EX PARTE KENNETH WAYNE THOMAS




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. F86-85539-TM FROM THE

194TH DISTRICT COURT OF DALLAS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is mentally
retarded and cannot be executed.
	Applicant was convicted of capital murder on September 2, 1987.  We affirmed the
conviction and sentence.  Thomas v. State, No. AP-69,938 (Tex. Crim. App. June 8, 1994). 
In applicant's initial application for writ of habeas corpus he raised inter alia a claim that the
jury was not given a means to give mitigating effect to his mental retardation.  We denied
relief.  Ex parte Thomas, No. AP-73,251 (Tex. Crim. App. October 20, 1999).  On May 1, 

 THOMAS   -2-
2003, applicant filed this subsequent application for writ of habeas corpus alleging he was
mentally retarded and could not be executed under Atkins v. Virginia, 536 U.S. 304 (2002). 
We ruled that applicant had met the requirements for consideration of subsequent claims and
remanded to the convicting court to hear evidence and make findings on the issue of whether
applicant is mentally retarded.
	The convicting court has made findings of fact and we have reviewed the records in
this case.  The findings of fact of the convicting court are supported by the record and we
adopt them as our own.  Because we hold that applicant has failed to show that he is mentally
retarded or that he should not be executed, applicant's request for relief is denied.  The stay
of execution previously entered in this case is vacated.
	IT IS SO ORDERED THIS THE 13TH DAY OF DECEMBER, 2006.
Do Not Publish